DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statement (IDS) filed on 08/29/2019 has been acknowledged.

Specification
The disclosure is objected to because of the following informalities:
Page 15 line 14-19 indicates that the pressing force F1 of the engager is smaller compared to the pressing force F2 of the sub-engager; however, page 4 line 17-25, page 33 line 26 - page 34 line 9, and claim 3 all indicate that the pressing force of the sub-engager is smaller than the pressing force of the engager which is contradictory to page 15 line 14-19.
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
“method of positioning and fixing of stator core ” in claim 1 line 1, claim 1 line 9, claim 2 line 1, claim 3 line 1, and claim 4 line 1 should read as -- method of positioning and fixing of a stator core --.
“positioning and fixing apparatus of stator core” in claim 5 line 1, claim 5 line 12, claim 6 line 1, claim 7 line 1, claim 8 line 1, claim 9 line 1, and claim 10 line 1 should read as -- positioning and fixing apparatus of a stator core --.
  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an engager that is displaced in a direction of approaching the stator core and thereby configured to engage with the engaging section” in claim 5 line 8-11.
“an engager displacing unit configured to displace the engager” in claim 5 line 14-15.
“a positioner displacing unit configured to displace a remainder of the positioners” in claim 5 line 16-17.
“a guide member configured to guide a certain region of the electrical conductor” in claim 10 line 2-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 15-16 recites the limitation “an as-yet-non-positioning positioner, of the plurality of positioners”. It is not sufficiently clear from the claim language which of the positioners is the “as-yet-non-positioning positioner”, e.g. there is not a claimed order of the engaging step and the main positioning step (the claim does not claim an order to the steps of the engaging step and the main positioning step; therefore the engaging step can be performed before, after, or simultaneously with the main positioning step), therefore it is not clear which of the plurality of positioners are “as-yet-non-positioned” and/or which of the positioners is the “as-yet-non-positioning positioner” according to claim 1 line 15-16; thereby rendering the claim indefinite. For the purpose of examination, the examiner interprets this claim limitation to read as “one of the plurality of positioners”.

Claim 4 line 4, claim 4 line 5, and Claim 10 line 4 recite the limitation “the positioner”. It is not sufficiently clear from the claim language which of the plurality of positioners as introduced in claim 1 line 6 and claim 5 line 2 this “the positioner” is referring to, thereby rendering the claims indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination the examiner interprets these limitations to read as “one of the plurality of positioners”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, and 7 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2016/0241115 to Ono.
As per claims 1-2, Ono discloses a method of positioning and fixing of stator core in which, when a stator is obtained by inserting an electrical conductor (see coil 3 including coil elements 4 in Fig 1) in a slot (slots 2a, Fig 1) formed in a stator core (stator core 2, Fig 1) provided with an engaging section (see projecting portions 21a-21f of the sheets 20 that form protrusions 5a-5f, Fig 1), the stator core is positioned and fixed by a positioning and fixing apparatus (skew correction device 10, Fig 5) which comprises a plurality of positioners (correction devices 11 and positioning members 12 including upper positioning members 811 and lower positioning members 812, Fig 5-6 and 9) that are displaced in a direction of approaching or separating from the stator core from an outer side of the stator core (see Fig 5-6 and 9), the method of positioning and fixing of stator core including::
[1] an engaging step in which an engager (lower positioning member 812 of the positioning device 12 corresponding to the protrusion 5e, Fig 5 and 9) being one of the 

plurality of positioners is displaced in a direction of approaching the stator core, and engages with the engaging section (protrusion 5e, Fig 1 and 5), whereby the stator core is preliminary positioned and fixed (see Fig 5; Para 0077-0081 and 0111-0112); and a main positioning step in which one of the plurality of positioners (one of the correction devices 11, Fig 5-6) is displaced in a direction of approaching the stator core, and positions a certain region of the stator core, whereby the stator core is positioned and fixed (see Fig 5-6; Para 0075-0076 and 0108-0110). 
[2] wherein the stator core is further provided with a sub-engaging section (protrusion 5f, Fig 1 and 5), and the positioning and fixing apparatus further comprises a sub-engager (upper positioning member 811 of the positioning devices 12 corresponding to the protrusion 5f, Fig 5 and 9) that is provided in a position facing the engager, as one of the plurality of positioners, and a sub-engaging step in which the sub-engager is displaced in a direction of approaching the stator core and engages with the sub-engaging section (see Fig 5; Para 0077-0081 and 0111-0112), is performed between the engaging step and the main positioning step (Para 0098 indicates that the lower positioning members 812 of the positioning devices 12 are engaged with the engaging sections before upper positioning members 811, and Para 0012 indicates that the skew amount acquiring step of using the positioning devices 12 can be performed before the correcting step of using the correction devices 11 in order to set the rotation amount of the skew correcting according to an acquired skew amount of the stator core, therefore the upper positioning member 811 of the positioning device corresponding to the protrusion 5f engages the protrusion 5f in between when the lower positioning member 812 of positioning device 12 corresponding to protrusion 5e engages the protrusion 5e and when the correcting devices 11 engage the remaining protrusions 5). 

As per claims 5 and 7, Ono discloses a positioning and fixing apparatus of stator core which comprises a plurality of positioners (correction devices 11 and positioning members 12, Fig 5-6 and 9) that, when a stator is obtained by inserting an electrical conductor (see coil 3 including coil elements 4 in Fig 1) in a slot (slots 2a, Fig 1) formed in a stator core (stator core 2, Fig 1) provided with an engaging section (see projecting portions 21a-21f of the sheets 20 that form protrusions 5a-5f, Fig 1), are displaced in a direction of approaching or separating (see Fig 5-6 and 9), one of the plurality of positioners being configured as an engager (one of the positioning devices 12 with upper positioning member 811 and lower positioning member 812, Fig 5 and 9) that is displaced in a direction of approaching the stator core and thereby configured to engage with the engaging section (see Fig 5; Para 0077-0081 and 0111-0112), the positioning and fixing apparatus of stator core comprising: 
[5] an engager displacing unit (lower pressurizing mechanism of pressurizing mechanism 82 corresponding to protrusion 5e, Fig 5) configured to displace the engager; and a positioner displacing unit (pressurizing mechanisms 72, Fig 5-6) configured to displace a remainder of the positioners separately from the engager, and the remainder of the positioners being displaced in a direction of approaching the stator core and thereby configured to position a certain region of the stator core (see Fig 5-6; Para 0075-0076 and 0108-0110). 
[7] wherein the stator core is further provided with a sub-engaging section (protrusion 5f, Fig 1 and 5), and one provided in a position facing the engager, of the plurality of positioners is configured as a sub-engager (upper positioning member 811 of the positioning devices 12 corresponding to the protrusion 5f, Fig 5 and 9) that engages with the sub-engaging section, and the positioner displacing unit includes a sub-engager displacing unit (upper pressurizing mechanism 82a of pressurizing mechanism 82 corresponding to the protrusion 5f, Fig 5) configured to displace the sub-engager separately from the engager and the remainder of the positioners. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2016/0241115 to Ono in view of US 2014/0013592 to Yoshida.
As per claims 4 and 10, Ono discloses that a lower region of the electrical conductor (coil elements 4, Fig 1) are inserted into the slots (slots 2a, Fig 1) of the stator core (stator core 2, Fig 1) when the plurality of positioners (correction devices 11 and positioning members 12 including upper positioning members 811 and lower positioning members 812, Fig 5-6 and 9; Para 0047), but Ono does not explicitly discloses a guide member provided above one of the plurality of positioners and positioned with respect to the slot when the one of the plurality of positioners abuts the stator core.
However, secondary reference, Yoshida discloses a system (insertion system 1, Fig 7) for inserting an electrical conductor (coil element 10, Fig 8A-C) in a slot (slot 16, Fig 8A-C) formed in a stator core (stator core 15, Fig 8A-C), wherein the system includes a guide member (guide part 3 with partitioned guide parts 30 and spreader plates 7A and 7B, Fig 7-8) provided above the stator and positioned above the slot in which the electrical conductor is to be inserted (see Fig 7-8; Para 0069-0071) to allow the electrical conductor to easily and reliably be inserted into the slot of the stator core (Para 0082).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Ono with the aforementioned teachings of Yoshida as to provide a guide member above one of the positioners and positioned with respect to the slot when the positioners abut the stator core to guide a certain region of the electrical conductor into the slot with the reasonable expectation that the guide would allow for the electrical conductor to be easily and reliably inserted into the slot of the stator core (Yoshida: Para 0082).


Potentially Allowable Subject Matter
Claims 3, 6, and 8-9
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3 and 9 are directed towards a method of positioning and fixing of a stator core and an associated positioning and fixing apparatus dependent upon claims 1 and 2 and claims 5 and 7 respectively. The prior art fails to disclose or render obvious all of the limitations of claims 3 and 9; specifically the prior art fails to disclose or render obvious the following limitations from claims 3 and 9 in addition to the limitations of claims 1 and 2 and claims 5 and 7 respectively:
a positioning and fixing apparatus of a stator core comprising a plurality of positioners that displace in a directed of approaching the stator core, the positioners including an engager  that engages with an engaging section of the stator core to preliminarily position and fix the stator, sub-engager provided in a position facing the engager that engages with a sub-engaging section of the stator core, and another positioner that positions a certain region of the stator core, wherein a pressing force applied to the stator core from the sub-engager is configured smaller compared to a pressing force applied to the stator core from the engager.

Claims 6 and 8 are directed towards a positioning and fixing apparatus for positioning and fixing of a stator core dependent upon claim 5 and claims 5 and 7 respectively. The prior art fails to disclose or render obvious all of the limitations of claims 5 and 7; specifically the prior art fails to disclose or render obvious the following limitations from claims 5 and 7 in addition to the limitations of claim 5:
a positioning and fixing apparatus of a stator core comprising a plurality of positioners that displace in a directed of approaching the stator core, the positioners including an engager and another positioner or the engager, a sub-engager, and the another positioner wherein the engager engages with an engaging section of the stator core to preliminarily position and fix the stator, the sub-engager provided in a position facing the engager that engages with a sub-engaging section of the stator core, and the another positioner that positions a certain region of the stator core, wherein one of the engager or the sub-engager includes a rolling body configured to make sliding contact with eh engaging section or the sub-engaging section respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0190876 discloses a supporter for a stator inside of a motor housing that includes a locking jig with a recesses portion that engages with positioning projections of a stator cuff support formed on the stator.
US 2010/0018039 discloses a stator manufacturing apparatus comprising a plurality of core holding jigs that are radially displaceable so that coils inserted into the slots of the stator can be pressed into a given shape.
US 2016/0233749 and US 6,249,956 disclose methods and apparatuses for inserting electrical conductors into slots of a stator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729